Citation Nr: 0908448	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  03-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board denied the Veteran's claim for service connection 
for bilateral hearing loss in a July 2006 decision, and the 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a September 2007 
Order, the Court granted the Joint Motion for Remand of the 
parties and ordered the Board to comply with the instructions 
therein.

In the Joint Motion for Remand, the parties agreed that the 
VA audiometric examination provided to the Veteran was 
insufficient.  Specifically, when concluding that the 
Veteran's bilateral hearing loss was less likely than not 
related to service, the examiner relied solely on the 
Veteran's normal audiometric testing results at separation, 
and thus did not provide sufficient detail to support this 
negative nexus opinion.  See Hensley v. Brown, 5 Vet. App. 
155, 164 (1993) (holding that service connection for a 
hearing disability  manifesting several years after service 
may be established by evidence that the hearing loss is 
causally related to an injury or disease that began in 
service).  

Therefore, based on the instructions of the Joint Motion for 
Remand, the Veteran should be afforded a new VA audiometric 
examination that includes a nexus opinion supported by an 
adequate rationale.

Accordingly, the case is REMANDED for the following action:

1.  As directed by the Court, the Veteran 
should be afforded another VA audiometric 
examination. The claims folder should be 
made available to the examiner for review 
before the examination. 

The examiner is asked to consider the 
February 2003 letter from the Veteran's 
private audiologist opining that the 
Veteran's military noise exposure resulted 
in the beginning of the Veteran's current 
hearing loss, as well as the Veteran's 
reports that he had military noise 
exposure without hearing protection and 
subsequent vocational noise exposure with 
hearing protection.  

Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's current 
bilateral hearing loss had its onset 
during service, or is otherwise related to 
the service, including acoustic trauma 
from artillery fire.  As directed by the 
Court, the examiner's opinion should be 
specific and supported by an adequate 
rationale.

2.  If the benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.





The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
